Citation Nr: 0528606	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for hypertension; 
residuals of a head injury; diabetic retinopathy as secondary 
to hypertension; residuals of a back injury; a heart 
condition and aortic aneurysm as secondary to hypertension; 
diabetic neuropathy as secondary to hypertension; a condition 
of the feet; and a left hand disorder for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefits 
sought on appeal.

The appellant presented testimony before the Board on 
November 3, 2004.  The transcript has been associated with 
the claims folder.

The appeal of the issue of service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.

In addtion, the Board notes that, in a May 2004 rating 
decision, the RO denied claims of entitlement to service 
connection for accrued benefits purposes for the following 
disorders: hypertension; residuals of a head injury; diabetic 
retinopathy as secondary to hypertension; residuals of a back 
injury; a heart condition and aortic aneurysm as secondary to 
hypertension; diabetic neuropathy as secondary to 
hypertension; a condition of the feet; and a left hand 
disorder.  The appellant filed a notice of disagreement (NOD) 
in June 2004.  Therefore, the Board must remand these claims 
for the issuance of a statement of the case (SOC) to the 
appellant.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  Thus, these claims are also addressed in the REMAND 
to the RO via the AMC in Washington, DC.


REMAND

A death certificate in the file shows that the veteran died 
in April 2003, and the immediate cause of death was ischemic 
cardiomyopathy due to or a consequence of coronary artery 
disease.  Post-traumatic stress disorder (PTSD) was listed as 
another significant condition contributing to death but not 
resulting in the underlying cause.  At the time of the 
veteran's death, service connection was in effect for PTSD, 
rated as 10 percent disabling from December 1993.

VA outpatient treatment records, VA hospitalization records, 
and private medical records indicate the veteran was treated 
for a variety of disorders, including but not limited to: 
hypertension; coronary artery disease; non-insulin dependent 
diabetes mellitus; congestive heart failure; chronic 
obstructive pulmonary disorder; elevated lipids; diabetic 
neuropathy and retinopathy; obesity; abdominal aortic 
aneurysm; and coronary atherosclerosis.  The veteran 
underwent surgical procedures, to include bypass grafts, 
cardiac catherizations, and a placement of a pacemaker.

Private medical records from White River Medical Center 
reveal the veteran was hospitalized multiple times between 
2002 and 2003 for complaints of anginal chest pain.  The last 
hospitalization was in April 2003.  That month, the veteran 
was admitted to the emergency room with complaints of chest 
pain.  The treatment providers noted the veteran had a 
history of end stage ischemic cardiomyopathy and severe 
pulmonary hypertension.  He was discharged about a week 
later.  His final diagnosis was congestive heart failure.  
The consulting physician was MWK, M.D.  The veteran was re-
admitted a few days later for care involving rehabilitative 
procedure.  He followed a downhill course and died in April 
2003.

A May 2003 statement from a nurse at White River Medical 
Center indicated that she took care of the veteran while he 
was hospitalized.  She further noted the veteran was very 
confused and combative.  She revealed that medications and 
restraints were used as needed to keep the veteran from 
harming himself.

A November 2004 statement from the veteran's home health care 
nurse noted the veteran was very disoriented and uncontrolled 
at times.  Ambulance attendants indicated in their November 
2004 statement that they transported the veteran several 
times when he was unable to breathe or talk. 

In an August 2003 report, a VA psychologist, who had examined 
the veteran in June 2000 and diagosed PTSD, reviewed the 
medical evidence in the veteran's claims file and stated that 
there was no evidence in the file that "suggest[ed] 
specifically that his [PTSD] did in fact contribute to the 
cause of his death."  The psychologist further stated, "Any 
attempt to posit such a linkage would involve pure 
speculation."

The appellant and her daughter presented testimony before the 
Board in November 2004.  The appellant testified that the 
veteran was combative in the months prior to his death.  She 
indicated that he would not take his prescribed medications.  
As a reason, she stated the veteran was paranoid that someone 
was trying to kill him.  She further testified that the 
veteran had to be strapped down due to his combative state 
and on one occasion tried to choke her.  The appellant's 
daughter testified the veteran was ashamed of his PTSD and 
thus, he did not go to group therapy.  She also testified 
that the veteran refused to take his medications.

In support of her claim, the appellant submitted a November 
2004 statement from the veteran's cardiologist, MWK, M.D., 
who stated that she treated the veteran during the last years 
of his life.  She stated that she was providing a medical 
opinion on the possible effects of the veteran's PTSD as 
related to his underlying coronary disease.  She indicated 
that the veteran had significant underlying coronary artery 
disease and ischemic cardiomyopathy with associated 
congestive heart failure.  Dr. K noted the veteran suffered 
from PTSD as a result of his World War II experiences.  She 
rendered the opinion that "the psychological stress and 
anxiety that he experienced over the years as part of his 
PTSD very likely exerted significant and direct adverse 
effects on his cardiovascular system."  She further stated 
that the relationship between excessive emotional stress and 
anginal pain caused by reduced coronary blood flow was well 
established.  Dr. K concluded that it was her firm belief 
that the veteran's PTSD contributed significantly to his 
chronic cardiac symptoms of angina and congestive heart 
failure, and to his eventual death.

The Board concludes that neither of the medical opinions 
rendered in this case provide a sufficient basis on which to 
conclude that PTSD was a contributory cause of death as the 
term "contributory cause" is defined by VA regulations.  
Those regulations provide that a contributory cause of death 
is "inherently one not related to the principal cause".  
That PTSD was not related to, and did not result in, the 
principal cause of death of ischemic cardiomyopathy as a 
consequence of coronary artery disease, was indicated by JRO, 
D.O., who completed the death certificate, when he listed 
PTSD as another "significant condition contributing to death 
but not resulting in the underlying cause", as provided on 
the death certificate.  However, to the contrary, Dr. K 
appears to indicate that PTSD had a cause-and-effect 
relationship with the principal cause of death, heart disease 
or coronary artery disease, when she stated that "PTSD very 
likely exerted significant and direct adverse effects on his 
cardiovascular system" and when she indicated that she 
believed that PTSD contributed significantly to his chronic 
cardiac symptoms of angina and congestive heart failure.  

By indicating that PTSD had a cause-and-effect relationship 
with principal cause of death, heart disease, Dr. K raises 
the issue of whether the heart disease or coronary artery 
disease which caused the veteran's death was secondary to the 
service-connected PTSD.  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) permanently 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition has worsened.  Cf. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Thus, one matter for 
development on remand is whether PTSD was a proximate cause 
of the coronary artery disease and, if not, whether the PTSD 
permanently worsened the veteran's heart disease, as opposed 
to having caused temporary or intermittent flare-ups of 
symptoms, such as bouts of anginal pain as indicated by Dr. 
K.

Section 3.310(a) requires that there be not simply any 
connection between two disorders regardless of how attenuated 
that connection might be but rather that, to warrant service 
connection, the relationship or connection between the 
veterans heart disease and the service-connected PTSD be 
"proximate".  38 C.F.R. § 3.310(a) (1996) ("Disability 
which is proximately due to or the result of a 
service-connected disease or injury shall be 
service-connected.") (emphasis added).  The legal theory on 
which entitlement to service connection under 3.310(a) is 
based is one involving "proximate results".  38 C.F.R. 
§ 3.310(a) (1998).  Proximate is defined as "[c]losely 
related in space, time, or order."  WEBSTER'S II NEW COLLEGE 
DICTIONARY 892 (1995).  It means "[i]mmediate; nearest; 
direct, next in order."  BLACK'S LAW DICTIONARY 1103 (5th ed. 
1979).  "In its legal sense, closest in causal connection."  
Id.  In law, proximate cause is "that which in natural and 
continuous sequence unbroken by any new independent cause 
produces an event, and without which the injury would not 
have occurred."  BARRON'S LEGAL GUIDES LAW DICTIONARY 63 (1984) 
(emphasis added); see also BLACK'S at 1103 (noting under 
"proximate consequence or result" that "[a] mere 
possibility of the injury is not sufficient, where a 
reasonable man would not consider injury likely to result 
from the act as one of its ordinary and probable results." 
(emphasis added)).

In addition, with regard to whether PTSD was a contributory 
cause of death, VA regulations provide that such a cause must 
have contributed substantially or materially; combined to 
cause death; or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  Moreover, 
VA regulations also provide that generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  38 C.F.R. § 3.312(c)(2).  Concerning this, the 
Board notes that the veteran's PTSD was rated as 10 percent 
disabling, and it is not clear from the evidence of record 
whether it was "materially affecting a vital organ."  More 
medical information is needed in this case to determine 
"whether there may be a reasonable basis for holding that 
[service-connected  PTSD] was of such severity as to have 
[had] a material influence in accelerating death."  
38 C.F.R. § 3.312(c)(4).  VA regulations caution that "it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  Id. 

With these principles in mind, the Board concludes that the 
case must be remanded for further development of the medical 
evidence.  

In addition, as noted in the Introduction, in a May 2004 
rating decision, the RO denied claims of entitlement to 
service connection for accrued benefits purposes for the 
following disorders: hypertension; residuals of a head 
injury; diabetic retinopathy as secondary to hypertension; 
residuals of a back injury; a heart condition and aortic 
aneurysm as secondary to hypertension; diabetic neuropathy as 
secondary to hypertension; a condition of the feet; and a 
left hand disorder.  The appellant was notified of the 
decision by letter dated in May 2004.  The appellant filed a 
timely NOD in June 2004. See 38 C.F.R. § 20.302(a).  

Since there has been an initial RO adjudication of the claims 
and a NOD as to their denial, the appellant is entitled to an 
SOC, and the current lack of an SOC with respect to the 
accrued benefits claims is a procedural defect requiring 
remand. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2004); see also Manlincon v. West, 12 Vet. App. 238 
(1999 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  Refer the claims file to a 
cardiologist who will review all the 
pertinent medical evidence in the claims 
file, including the death certificate 
showing PTSD as a contributory cause of 
death; the August 2003 report of the VA 
psychologist who found no evidence 
suggesting PTSD contributed to the cause 
of death; and the November 2004 statement 
of Dr. WMK which possibly indicated a 
cause-and-effect relationship between 
PTSD and coronary artery disease, a 
principal cause of the veteran's death.  
The cardiologist should render opinions 
on the following questions:

PTSD as a proximate cause of coronary 
artery disease:

Question (1):  What is the likelihood 
(likely; at least as likely as not; 
unlikely) that the veteran's PTSD was a 
proximate cause of the immediate or 
principal cause of death from ischemic 
cardiomyopathy due or as a consequence of 
coronary artery disease, such that it can 
be said that, without the effects of 
PTSD, the veteran's coronary artery 
disease would not have developed or 
occurred.  Your response should include a 
summary of the pertinent factual evidence 
of record as well as the medical analysis 
used in reaching your conclusion.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

Question (2):  If the answer to Question 
(1) was unlikely, what is the likelihood 
(likely; at least as likely as not; 
unlikely) that the severity of the 
veteran's coronary artery disease was 
permanently worsened by his PTSD?  
(Temporary or intermittent flare-ups of 
symptoms of a condition or disease, 
alone, do not constitute permanent 
worsening unless the underlying condition 
or disease itself has worsened.)  If your 
response is likely or at least as likely 
as not, the specific increment of 
increased severity of the coronary artery 
disease should be specified and your 
response should include references to the 
medical evidence of record from which you 
derived your conclusion.  

PTSD as contributory cause of death, 
i.e., one inherently not related to the 
principal cause of death:

Question (3):  What is the likelihood 
(likely; at least as likely as not; 
unlikely) that the veteran's PTSD was of 
such severity to have contributed 
substantially or material to cause death?  
Your response should include a summary of 
the pertinent factual evidence of record 
as well as the medical analysis used in 
reaching your conclusion.

Question (4):  What is the likelihood 
(likely; at least as likely as not; 
unlikely) that the veteran's PTSD was of 
such severity to have materially affected 
a vital organ in this case or was of 
itself of a progressive or debilitating 
nature such that it accelerated death?  
Your response should include a summary of 
the pertinent factual evidence of record 
as well as the medical analysis used in 
reaching your conclusion.

2.  Following its completion, review the 
report by the cardiologist and ensure 
that all questions above have been 
answered fully and completely.  If the 
report is incomplete or inadequate, 
return it to the cardiologist for 
completion.

3.  Readjudicate the claim for service 
connection for the cause of the veteran's 
death based on the evidence in its 
entirety.  If the benefit sought on 
appeal remains denied, provide the 
appellant and her representative with a 
supplemental statement of the case and 
afford them a reasonable time to respond.  
Thereafter, return the case to the Board 
for further appellate consideration, if 
appropriate.

4.  Provide the appellant an SOC with 
respect to her claims of entitlement to 
service connection for accrued benefits 
purposes for the following disorders: 
hypertension; residuals of a head injury; 
diabetic retinopathy as secondary to 
hypertension; residuals of a back injury; 
a heart condition and aortic aneurysm as 
secondary to hypertension; diabetic 
neuropathy as secondary to hypertension; 
a condition of the feet; and a left hand 
disorder.  The appellant should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a substantive appeal 
is not filed, the claims should not be 
certified to the Board.  If a substantive 
appeal is filed, the claims should be 
returned to the Board for further 
appellate consideration, if appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


